Citation Nr: 1733746	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left leg disability, to include a left knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for a kidney condition.

9.  Entitlement to service connection for an esophageal condition, also claimed as dysphagia.

10.  Entitlement to service connection for a peripheral vascular disease of the left leg, claimed as phlebitis and thrombosis.

11.  Entitlement to service connection for a peripheral vascular disease of the right leg, claimed as phlebitis and thrombosis.

12.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

13.  Entitlement to service connection for syphilis, claimed as venereal disease.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Attorney Francisco J. Reyes


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974 and from February 11, 2003 to May 21, 2003.  He had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's claim of entitlement to service connection for depression has been recharacterized to include any acquired psychiatric disability, as a claim for an acquired psychiatric disorder includes any other mental disability that can be reasonably encompassed by the claimant's symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Agency of Original Jurisdiction (AOJ) certified the issues of entitlement to service connection for an esophageal condition and dysphagia as separate issues.  The Board combines these issues into a single issue because the claim for an esophageal condition encompasses the dysphagia claim.  See Clemons, supra.

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of service connection for a liver condition has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  It is noted that this issue was referred to the AOJ in December 2015 but it does not appear that there has been development on it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disability, to include depression, entitlement to a nonservice-connected pension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing is manifested by level I acuity in the right ear and level I acuity in the left ear.

2.  The Veteran's right hip disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.

3.  The Veteran's left leg disability, to include a left knee disability, did not have its onset in service, is not otherwise the result of a disease or injury incurred in  service, and was not incurred within a year of active service. 

4.  The Veteran's low back disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.

5.  The record does not reflect tinnitus.

6.  The record does not reflect diabetes mellitus, type II.

7.  The Veteran's kidney condition did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.

8.  The Veteran's esophageal condition, also claimed as dysphagia, did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.

9.  The Veteran's peripheral vascular disease of the left leg, claimed as phlebitis and thrombosis, did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.

10.  The Veteran's peripheral vascular disease of the right leg, claimed as phlebitis and thrombosis, did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.

11.  The Veteran's sleep apnea did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.

12.  The Veteran's syphilis did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left leg disability, to include a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

8.  The criteria for service connection for an esophageal condition, also claimed as dysphagia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9.  The criteria for service connection for peripheral vascular disease of the left leg, claimed as phlebitis and thrombosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

10.  The criteria for service connection for peripheral vascular disease of the right leg, claimed as phlebitis and thrombosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

11.  The criteria for service connection for a sleep disorder, claimed as sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

12.  The criteria for service connection for syphilis, claimed as venereal disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), Social Security records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in February 2015 for the left knee, right hip, low back, bilateral hearing loss, and tinnitus.  Overall, the examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The RO did not afford the Veteran a VA examination for the other disabilities at issue on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran has not been diagnosed with diabetes mellitus, Type II.  While the Veteran had been diagnosed with a kidney condition, dysphagia, peripheral vascular disease of the lower extremities, obstructive sleep apnea, and syphilis, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Rating for Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

At January 2013 VA audiology treatment, the Veteran complained of decreased speech recognition ability.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
50
LEFT
15
20
20
40
50

At March 2013 VA treatment the Veteran was fitted for hearing aids.

The Veteran had a VA examination in February 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
50
LEFT
20
20
45
55
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran said that he needed to ask for repetition and for the volume on the television to be raised.  The examiner diagnosed him with bilateral sensorineural hearing loss.  

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from February 2015 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

The audiogram testing from January 2013 VA treatment cannot be used for evaluating the Veteran herein because it did not include a controlled speech discrimination test.  See 38 C.F.R. § 4.85.  However, the Board notes that the pure tone thresholds were similar to those from the February 2015 VA examination audiogram.

The February 2015, audiological examination additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, a disability rating higher than 0 percent for bilateral hearing loss is not warranted based on any audiological findings of record.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 
 
Because the evidence preponderates against the claim for an increased evaluation for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which includes tinnitus, type II diabetes mellitus, arthritis, and nephritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The STRs, including those from Reserve service, show that at August 1973 treatment the Veteran complained of a sore throat and was diagnosed with an upper respiratory infection.  A July 1979 sick slip from the Veteran's Reserve service indicates that the Veteran fell from a Jeep and hurt his left leg and right hip.
At the May 1974 separation examination and November 1978, October 1982, and January 1999 examinations, the Veteran's throat, extremities, and spine were normal.  On November 1978, October 1982, and January 1999 medical history reports, the Veteran reported never having had throat trouble, a kidney stone or blood in the urine, recurrent low back pain, a bone, joint, or other deformity, arthritis, rheumatism, or bursitis, and a "trick" or locked knee.  On a January 1999 medical prescreening form the Veteran indicated not having back trouble.

The Veteran indicated on February 2003 and January 2005 medical history reports that he had never had throat trouble, arthritis, impaired use of legs, knee trouble, bone, joint, or other deformity, or frequent trouble sleeping.  At a January 2005 medical examination the throat, lower extremities, and spine were normal.  

At June 2012 VA treatment the Veteran was noted to have varicosities in the legs.  VA treatment records show a diagnosis of nephrolithiasis beginning in June 2012 and varicose veins and syphilis beginning in October 2012 without opinions on etiology.  At August 2012 VA treatment the Veteran's glucose level was abnormal, and the Veteran was counseled regarding diet and lifestyle modifications.  The record does not show a diagnosis of diabetes.  

In December 2012, Nanette A. Ortiz Valentin, M.D. wrote that the Veteran was a patient with a history of back, right hip, and left leg problems.  The Veteran had continuous strong back pain, right hip pain, and left leg pain, which restricted daily activities and social functioning.  The Veteran also presented with sleep problems.

Dr. Ortiz wrote that the Veteran injured his back, right hip, and left leg in service when he flew from a Jeep.  This caused direct trauma and stress at the column area, left leg, and right hip, causing inflammatory changes that promote degenerative problems in the long term.  The incident promoted loss of correct alignment and lordosis, putting more stress on one side of vertebrae, which could cause present disc bulging and herniation with degenerative problems.  It also could cause radiculopathy.  Dr. Ortiz opined that it was at least as likely as not that the Veteran's back, right hip, and left leg problems were service-connected secondary to the incident while in service.  

In March 2013 the Veteran was diagnosed with dysphagia.  He had persistent difficulty swallowing solids.  An April 2013 esophagogram showed no major abnormalities.

The Veteran had an examination for a Social Security claim in April 2013 at which it was noted that he had low back pain, suspected sleep apnea, status post fractured right calcaneus, and right leg phlebitis in 2006.  It was also noted that the Veteran had "syphilis" when young and that he was treated twice, the last time being in 2010.  The examiner observed that the Veteran exhibited confusion and limped mildly on his right leg.  The Veteran was diagnosed with emotional disease, unclassified, rule out organic brain syndrome from syphilis, and status post fractured right calcaneus with residual mild limping.  X-rays of the lumbar spine showed lumbarized S1 and degenerative disease of the facets at L4 through S1.

The Veteran was diagnosed with obstructive sleep apnea at a July 2013 sleep study.  An opinion was not provided on etiology.  At August 2014 and September 2014 VA treatment the Veteran complained of low back pain that was worse after prolonged standing or walking.

The Veteran had a VA audiological examination in February 2015 at which it was noted that he did not report recurrent tinnitus.  He also had an examination for his left knee in February 2015 at which he was diagnosed with left knee osteoarthritis.  He complained of occasional left knee pain that got worse with cold or rainy weather or when walking long distances.  X-rays of the left knee showed mild narrowing of the patellofemoral joint space, probably representing early degenerative joint disease.  The examiner opined that the left knee disability was less likely incurred in or caused by the claimed in-service injury, event, or illness.  There was no evidence in the military or private medical records that the Veteran continued receiving treatment related to the left knee within at least a year of the July 1979 incident when he was thrown from the Jeep.  The examiner also noted that it is well-documented in medical literature that knee osteoarthritis is considered part of the normal aging process in people older than 45 years old.

The Veteran had a VA examination for the right hip in February 2015 at which time he was diagnosed with osteoarthritis of the right hip.  He complained of occasional right hip pain that got worse during cold or rainy weather or when walking long distances.  X-ray showed arthropathic changes of the pelvis suggesting secondary degenerative joint disease.  The examiner opined that it was less likely than not that right hip osteoarthritis was caused by or a result of military service.  It was noted that there was no evidence that the Veteran was treated within at least a year of the July 1979 Jeep incident for his right hip.  Furthermore, hip osteoarthritis is considered part of the normal aging process in people older than 45 years old.

There was also a VA examination for the Veteran's back in February 2015 at which he was diagnosed with lumbar degenerative disc disease.  The Veteran described constant low back pain what he described as pressure and a stabbing-like pain sensation without irradiation.  He also complained of a right lateral thigh numbness sensation.  The low back pain got worse after being in a standing or sitting position for prolonged periods of time.  It was noted that a January 2015 lumbar MRI showed degenerative changes.  The examiner opined that lumbar degenerative disc disease was less likely than not caused by or a result of military service.  The record did not indicate that the Veteran received treatment for the back for at least a year after the July 1979 Jeep incident.  The examiner also noted that it was well-documented in medical literature that lumbar degenerative disc disease can be considered part of the normal aging process for people over 45 years old.  It was also noted that the Veteran worked in a physically demanding job for more than two years, which made him prone to suffer from discogenic disease.  The nature of the low back disability made it more likely to have been caused by the normal aging process.

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with tinnitus or diabetes mellitus, type II since he filed his claim, and reported to the February 2015 examiner that he did not experience recurrent tinnitus.  As such, service connection for these disabilities must be denied.

While the Veteran has made statements to the effect that left leg/knee disability, right hip disability, low back disability, nephritis, dysphagia, lower extremity vascular disease, obstructive sleep apnea, and syphilis are related to service, he is not competent to make such a determination because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is competent to report that he has had left knee, right hip, and back pain since the 1979 Jeep accident.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find him to be credible in this regard because of numerous medical history reports over many years when he did not report such symptomatology.  On October 1982 and January 1999 medical history reports the Veteran indicated that he had never had recurrent low back pain, a bone, joint, or other deformity, arthritis, rheumatism, or bursitis, and a "trick" or locked knee.  On a separate January 1999 form he indicated that he had never had back trouble.  The Veteran indicated on February 2003 and January 2005 medical history reports that he had never had arthritis, impaired use of legs, or knee trouble, bone, joint, or other deformity.  

The opinions of the February 2015 examiner regarding osteoarthritis of the right hip, left knee osteoarthritis, and lumbar degenerative disc disease are given significant probative value because the examiner considered the 1979 Jeep accident from the Veteran's Reserve service and the post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).  The opinion from Dr. Ortiz cannot be given as much probative value because it does not provide any information regarding the context in which it was formed, and the record does not include any clinical records upon which it may have been based.  It is not clear how Dr. Ortiz concluded that the Jeep incident promoted loss of correct alignment and lordosis.  See id.  There are no competent opinions of record indicating that nephritis, dysphagia, lower extremity vascular disease, sleep apnea, and syphilis are related to service or were present in service. 

The evidence also does not show that the Veteran's arthritis and nephritis manifested to a compensable degree within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for a left leg/knee disability, low back disability, right hip disability, or nephritis based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claims of service connection for a right hip disability, left leg/knee disability, low back disability, tinnitus, diabetes mellitus, type II, a kidney condition including nephritis, an esophageal condition including dysphagia, peripheral vascular disease of the lower extremities, sleep apnea, and syphilis, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for a right hip disability is denied.

Service connection for a left leg disability, to include a left knee disability, is denied.

Service connection for a low back disability is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a kidney condition is denied.

Service connection for an esophageal condition, also claimed as dysphagia, is denied.

Service connection for a peripheral vascular disease of the left leg, claimed as phlebitis and thrombosis, is denied.

Service connection for a peripheral vascular disease of the right leg, claimed as phlebitis and thrombosis, is denied.

Service connection for a sleep disorder, claimed as sleep apnea, is denied.

Service connection for syphilis, claimed as venereal disease, is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability, to include depression.  The STRs do not show any complaints, treatment, or diagnoses related to an acquired psychiatric disability.   At the May 1974 separation examination and November 1978, October 1982, and January 1999 examinations, the Veteran was normal from a psychiatric standpoint.  On November 1978, October 1982, and January 1999 medical history reports, the Veteran reported never having had depression or excessive worry, or nervous trouble of any sort.  At a January 2005 medical examination, the Veteran was noted to not have any psychiatric disabilities.  

At July 2012 VA psychiatric treatment, the treating provider felt that the Veteran had symptoms compatible with chronic adjustment disorder vs. depression, NOS.  July 2012 treatment records also state that the Veteran continued with depressed mood associated with his health decline and chronic pain.  Additional psychosocial stressors that contributed to his sadness and anxiety were bereavement, and adjustment difficulties during military activations.

At August 2012 VA treatment the Veteran presented with anxiety and decreased concentration and interest in daily activities since he lost his job two years before.  The symptoms had increased since he was medically discharged from the Army (Reserves) a month before.  The diagnosis was major depressive disorder, not otherwise specified, vs. adjustment disorder due to recent medical discharge from the Army.  October 2012 VA treatment records state that the Veteran had been referred by the psychiatric intervention center due to depression, NOS vs. adjustment disorder due to being medically discharged.  He reported that he retired upon reaching age 60 after 26 years of service.

At December 2012 VA psychology treatment the Veteran said that he began to feel sadness about six years before but did not seek help because he was busy with work.  His wife said that the Veteran's sadness began in 2003 when he was separated from his family for five months due to his second period of active service.  A possible deployment to Afghanistan contributed to his sadness.  He also expressed guilt for not getting treated sooner after the 1979 Jeep accident because he felt he would not have developed so much debilitating pain later.  The Veteran was diagnosed with major depressive disorder, single episode, moderate, and one of the psychosocial stressors was separation from family members during military activation.

The Veteran also had a psychiatric examination in May 2013 for his Social Security claim.  His chief complaints were depressive symptoms, which he attributed to problems in the workplace.  The Veteran said that he lost his job as a sales supervisor three years before and had not been able to work then due to health problems.  His symptoms developed over a period of weeks after that.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, and felt that the prognosis would depend on the Veteran's health problems and response to treatment.

The Veteran had a VA mental disorders examination in February 2015 at which he was diagnosed with unspecified depressive disorder.  The examiner felt that symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that his emotional symptoms started in 2010, although he later elaborated that they may have started earlier due to several events, including his separation from active service in 2003.  The examiner opined that it was less likely than not that the Veteran's unspecified depressive disorder was incurred in or caused by an in-service injury, event, or illness.  It was noted that the record shows no psychiatric complaints, findings, or treatment prior to, during, or within a year of military service.  When the Veteran sought psychiatric care in 2012 no specified stressors were identified.  The stressors identified in follow-up treatment were pain, unemployment, medical conditions, economic problems, and his wife's medical conditions. 

In September 2016 the Veteran underwent a private psychological evaluation with Dr. Monica Parra, who reviewed the September 2016 supplemental statement of the case, September 2016 VA mental health clinic treatment records, and the December 2012 evaluation by Dr. Ortiz.  The Veteran said that during his first period of active service he suffered from depression, anxiety, panic attacks, and severe insomnia.  During his second period of active service he felt emotional distress and anxiety due to the separation from his family.  Outside of his home he felt worried, anxious, and had mood fluctuations.  Dr. Parra felt that test results and clinical observations suggested that the Veteran had severe levels of depression and anxiety.  She noted that the record suggested an increase in the severity of mental problems since the end of his Reserve service in 2012.  The Veteran and his wife both reported that the Veteran had "emotional relapses" during his periods of active military service and that he never asked for professional help.  Dr. Parra felt that it was more likely than not that the Veteran began experiencing and presenting mental health disorders during his first period of active service and that he suffered from anxiety and depressive disorder, which could be aggravated during the 40 years he worked as a civilian and was in the Reserves.  The main stressors were poor adaption in the family and environments, multiple physical health conditions, and recurrent episodes of depression and anxiety.

The Board finds that the February 2015 VA examination report opinion is inadequate.  The rationale included that there were no stressors from the treatment records related to service.  However, as discussed above, the Veteran and his wife discussed the Veteran's 2003 active service in relation to an acquired psychiatric disability.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new opinion must be obtained before the claim can be decided on the merits.  

In regards to the opinion from Dr. Parra, the Board finds that the Veteran's report to her of suffering from depression, anxiety, panic attacks, and severe insomnia during his first period of active service to not be credible because they are contradicted by numerous medical history reports he later completed.  Furthermore, when he discussed his service treatment it was in regards to his second period of active service and when leaving the Reserves.  Therefore, probative value cannot be given to Dr. Parra's opinion.

The resolution of the claim for service connection for an acquired psychiatric disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement to pension exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3 (2016).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340 (2016).

The Veteran was found by the Social Security Administration to qualify for Social Security Disability Insurance as of March 1, 2012.  Therefore, he meets the criteria for being disabled for the purposes of a nonservice-connected pension.  He also meets the service requirement because he had 90 days of service during a period of war.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  However, it cannot be determined from the record whether the Veteran's income exceeds the MAPR.  The record shows that the Veteran is married and has three children who were born in 1991, 1994, and 1998.  It is not clear from the record when his children were in school when they were between ages 18 and 23, and therefore it cannot be determined when they were dependents.  On remand, the Veteran should be asked to provide documentation of when his children were in school between ages 18 and 23.  In addition, any appropriate development that is deemed necessary to determine the Veteran's income during the applicable period should be undertaken.

VA treatment records to June 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
June 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from June 2016 to the present.

2.  Request that the Veteran provide information and appropriate documentation regarding his three children's school attendance between the ages of 18 and 23.  The RO should then determine when each child was a dependent during the applicable period in order to calculate the Veteran's MAPR for his nonservice-connected pension claim.  In addition, the RO should undertake any development deemed necessary to determine the Veteran's income during the applicable period.

3.  Thereafter, obtain an addendum to the October 2016 VA mental disorders examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the unspecified depressive disorder diagnosed at February 2015 VA treatment is related to service.  

The opinion must include consideration of the statements of the Veteran and his wife from VA treatment, including in July 2012 and December 2012, regarding the Veteran having sadness and anxiety during and after his February 2003 to May 2003 period of active service related to being separated from his family and a possible deployment to Afghanistan. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his requested opinion without resorting to speculation, he should state why that is the case.

4.  After conducting any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


